Examiner’s Amendment

Acknowledgement is made of applicant’s response of February 10, 2021 in which applicant has authorized the changes to the specification as proposed by examiner in the office action dated February 9, 2021. As follows:
	
An examiner’s amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  

To ensure consideration of such an am-endment, it MUST be submitted no later than the payment of the issue fee. Any replacement drawings required below must be filed prior to the issue fee payment.

Specification
The examiner objects to the specification, as follows:

Use of the words “distillation apparatus of embodiments of the disclosed technology.” in the description of FIG. 1 incorrectly suggests additional embodiments of the claim are disclosed.  Statements that describe or suggest other embodiments of the claimed design that are not illustrated in the drawing disclosure are not permitted in the specification of an issued design patent.  In addition, statements which attempt to broaden the scope of the claimed design beyond that which is shown in the drawings are not permitted.  MPEP §1503.01(II).   The design claim is limited to what is shown in the drawings. Figs. 1-9 are described as an “embodiment”, however ALL views are in fact, of a singular embodiment. Further, the description of Fig. 1 incorrectly refers to the claimed design as “distillation apparatus”.  Accordingly for accuracy, the description of FIG. 1 has been amended to read:

-- Figure 1 shows a top and side perspective view of a Short Distillation Head With Integrated Cooling Jacket.--

For clarity, the description of Fig. 9 has been amended to read:

--Figure 9 shows a side elevation view thereof, with an attached condenser unit; shown in broken lines as environmental subject matter only. --

The specification is objected to because in the description of broken lines preceding the claim incorrectly refers to the claimed design as “condenser unit”.  Therefore, the description of the broken line portions of the design has been amended to read:

-- In the drawings, the broken lines depict environmental subject matter only and form no part of the claimed design. --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner, John Voytek, whose telephone number is (571) 270-3757.  The examiner can normally be reached on 8:00 am - 5:00 pm ET Monday - Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Lakiya G. Rogers, can be reached at (571) 270-7145.  The official fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
                                           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A VOYTEK/Examiner, Art Unit 2916                                                                                                                                                                                                        02/18/2021